FILED IN
                                   'STCOUHT OFAPPEALS
                                     HOUSTON, TEXAS

                    "               JAN JO 2015




  3mu kJM&jM 3idtodriAs&im Af/euStkLM,
kWhfibLgusPedciiodudel wMs«6^&V7t^#^K#

                  fcU&ssr 4&>d Cfflt&sCtisd,Ptivl
fMfeou fay dttw-ftf'   *




                           K^
$u OHP^tss &KteL foUtti, H>**utZ*iom
  11/2014-12/03/14 1/30/to fyv$lduuw£^edf<3*te)
  3643 N. Macgregor Way

  Houston, TX 77004



  Continue to cover up from the court #44 (40 Loft)




  Criminals tamperwith;

  Brain ultarmentation; use for lawsuit, daily living, suspects.
  Gallimpropsy, swap gallimpropsys

  Adomen - took a thin layer and terrorize

  Tamper with right side of eardrum

 Took answering service right side of brain

 Tamper with the reading located on vertebral column

  Sigmoid colon, skin cell, sound waves volwmn

  Hemoglobin, use a diagram

 tamperwith so much moreto cover up the investigation of Court of Appeal. Suspects stole
 flen, re-recorded over. Suspects cover up whatever the court house would use.

 Brain ultarmentation states everything
 Continue to use me? On propertv 3643 N. Macgregor Way Houston TX 77004



 Suspects try to cover up every inch of evidence

  Ihave all my exhibits as to how Iwas use.... To cover up lawsuit.
Exhibits tell the reading....upon being use.

District court have exhibit all that wasn't recording over. Exhibits were prolong, to walk over
to Courts of Appeals.
   Contuation at 3643 N. MacGregor Way, Houston, Tx. 77004                           2015

   8/26/13 //jO/'/J
   We doing job cont

   I Regina was use, by suspects doing a so call job. Tamper with mail,
   Iii and out apartment. No work order.
   Please record harassment on property at;

   New Hope Apartments
   320 Hamilton Street Apt 120
   Houston, TX 77002

   I Regina Sophus was use to receive a crazv check. Suspects lie to the state, of
   Proceeding all the way, with lies Investigate
   Nothing is being accomplished about it

   Other than fraud. Fraud consist of, using
   Regina for fake recording. (Fake). Etc.

   Names to supoena included

   Continue of staying in my business.

   Aug. 24, 2013

   "Suspects" They use investigate

   Names being used at:

   New Hope Apartments                      '
   320 Hamilton Street Apt 120
   Houston, TX 77002

   To use Regina Sophus

& Luther Ingrin
}L Officer Dun Cornelius (J.B. Cornelius)
   Monique Ware
   Larry Ware
   La Bertha Harris
   La Bertha Massie (Maiden name)
   Reggie Massie - Son of David
   Kelly Massie —Son of David
   Samuel Jackson Massie (Sammie)
Rhonda Foot
(Suspect)Lavetta Brossard (Lavellta)
Monique (Garden City) (Check lease agreement #131)
Re-Re      "      "     Previous lease agreement
Craig Mosley (On Property)
Vanessa Smith
Vanessa Pulrno (Polo Club previous employee)
14531 Ella Blvd., Houston, TX 77014

Oliver North Bolavan & Lawyer
2519 Grand Canyon

"We doing a job"

John (E Boo) Jackson (Acres Home)
Tanisha Jackson daughter (Re-Re)
Catherine Massie (Mae-Mae)
David Massie (Husband)
Candice Massie (Daughter)
Detric Massie (Son of Biddy)
Kim Massie (Wife)
Urea Jone (Re-Re)
Kim Johnson
Marcus Kelly
Katrina Byars
Kill Dee (Nickname) Katrina Husband
Michael - Live on property (White male, short, fat)
Use Michael Milburn


"We doing a job"

*Anthony Jone
*Kenneth Wayne Jones
*Sue Jean Jone
*Paula Jone
*Letha Renea Jones
Martha Richard
LA Shaw Milburn Roslinson
Dunn Roslinson (Husband)
(Biddy) Maude Tranhan
(Bay) Annhfemease Smith Massie *(Maiden name)
Tennica Massie
Robert jones
Bfidgett Jones
Paul Burn
Bertha Burn




baUSUMDUW
Lawonda Thompson - Humble Texas

"Suspects live on property"   Loft Sitters

114-Gloria
119-MrWoodro
121-Fugitive
1st Hall "Joseph" Beverly
Karen 3rd Floor use last rm. On 1st hall for harassment

"Officers to subpoena"        Unresolves Police Report. Use me to be crazy!!
Nguyen
Johnson, SM
Meadows, NC
J-L. Beitia
M.A. Simerskey
K. Taylor
Baker Baldwin
Officer Osborn "We doing a job"

Stated he need to tell supervisor something....
Of Regina being a part of police reports